Rogosheske, Justice
(concurring specially).
In my opinion, the Pollution Control Act, together with the interdepartmental agreement entered into as required by Ex. Sess. L. 1967, c. 48, § 43, between the Pollution Control Agency and the State Board of Health, was intended to preempt the board’s jurisdiction over air pollution control where the pollution complained of is limited to odors offensive to the residents of the area, which odors in no wise contaminate the air so as to endanger or affect the health of the residents or community.
Since the alternative writ was issued upon the assumption that only such a complaint against petitioner was pending before the board, and the board now asserts that the purpose of the hearing is also intended to determine whether petitioner is operating an offensive trade which is “hurtful to the inhabitants, or dangerous to the public health,” the facts on which the writ was issued are hypothetical and the writ should be discharged.
Mr. Justice Peterson took no part in the consideration or decision of this case.